January 13, 2011 Mr. Patrick Gilmore Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Compuware Corporation Form 10-K for the fiscal year ended March 31, 2010 Filed on May 27, 2010 File No. 000-20900 Dear Mr. Gilmore: We received the Staff's comment letter dated January 3, 2011 to Compuware Corporation which requested our response to the letter within ten business days by amending our filing, by providing the requested information, or by advising you when a response would be provided. The Company is advising that we will provide a response to the comment letter by Friday, January 21, 2011. Please feel free to call me at (313) 227-7372 with any questions or if we can be of any assistance. Very truly yours, /s/ Laura L. Fournier Laura L. Fournier Senior Vice President, Treasurer and Chief Financial Officer
